Citation Nr: 0305700	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative disc disease, bulging annuli at L4-5 with left 
leg radiculopathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had verified active service from August 1987 to 
June 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's degenerative disc disease, bulging annuli 
at L4-5 with left leg radiculopathy is productive of severe 
intervertebral disc syndrome characterized by recurring 
attacks of symptoms compatible with sciatic neuropathy, but 
with intermittent relief, but has not been characterized as 
vertebral fracture without cord involvement and the lumbar 
spine is not ankylosed.

3.  The veteran's degenerative disc disease, bulging annuli 
at L4-5 with left leg radiculopathy is productive of 
limitation of motion and narrowed joint space, but is not 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for degenerative disc disease, bulging annuli at L4-
5, with left leg radiculopathy have not been met. 38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107(b) (West 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5293 (2002); 67 Fed. Reg. 
54,345-54,349 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his back disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as at least 60 percent disabling because he 
experiences pain and spasms.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
granting an increased disability evaluation for his 
degenerative disc disease, bulging annuli, with left leg 
radiculopathy, as well as provided a detailed explanation of 
why an increased disability evaluation was not granted.  In 
addition, the statement of the case and the supplemental 
statement of the case included the criteria for granting an 
increased rating, as well as other regulations pertaining to 
his claim.  Similarly, letters to the veteran, from the RO, 
notified the veteran as to what kind of information was 
needed from him, and what he could do to help his claim.  
Likewise, a December 2002 letter from the Board apprised the 
veteran of a change in the applicable regulations, and that 
he could submit additional medical evidence regarding his 
claim.  See Quartuccio v. Principi, 16 Vet. App.  183,187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's VA medical records have been obtained.  
In addition, the veteran was afforded several VA examinations 
in connection with his request for an increased disability 
evaluation for his back disorder.  Further, the veteran was 
provided the opportunity to submit additional medical 
evidence.  The Board also notes that the veteran's original 
claims file was lost, and that efforts to locate and/or 
reconstruct his claims file were undertaken, and that his 
service medical records are not currently of record.  
However, as the issue before the Board involves a claim for 
an increased disability evaluation, only the current medical 
evidence of record is dispositive.  The veteran and his 
representative have not informed the Board of any additional 
evidence that should be obtained prior to appellate review, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist has been satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was granted service connection for 
his degenerative disc disease, bulging annuli at L4-5, with 
left leg radiculopathy.  A March 1997 Hearing Officer 
decision indicates that the veteran's disability evaluation 
was increased from 20 percent disabling to 40 percent 
disabling, effective March 1996.  In April 2000, the veteran 
filed a claim for an increased disability evaluation.  
Following a VA examination, an April 2001 rating decision 
continued the veteran's 40 percent disability evaluation.  
The veteran filed a notice of disagreement in May 2001 and 
the RO issued a statement of the case in June 2001.  The 
veteran perfected his appeal in August 2001 and, following 
receipt of additional medical evidence, a statement of the 
case was issued.  Another supplemental statement of the case 
was issued in March 2002, after a second VA examination.  
This appeal followed.

The medical evidence of record consists of VA medical records 
and VA examination reports.  A May 1999 VA medical record 
indicates that the veteran complained of low back pain with 
radiculopathy, without relief from physical therapy, a TENS 
unit, or Ibuprofen.  The veteran reported that the pain 
radiated from his low back to his left buttock, and down to 
his heel and toes, with numbness and tingling.  He denied 
bladder or bowel problems.  He stated that he had the pain 
regardless of whether he was sitting or standing.  He also 
reported that he was a student and worked part-time, as well 
as a single parent of 2 children.  Examination showed 
palpable pain from the lumbosacral area, across the buttocks 
to the heel and toes, and positive straight leg raising.  
Deep tendon reflexes were 2+.  There was slight left leg drag 
with ambulation and negative Babinski's test.  There was pain 
on range of motion.  The assessment was questionable 
impingement syndrome.  

A July 1999 radiology report indicates that an MRI showed a 
herniated nucleus pulposus at L4-5 and L5-S1 and degenerative 
disc disease at L5-S1.  There was no evidence of spinal 
stenosis.  

An August 1999 record indicates that the veteran had a 
herniated nucleus at L4-5 and L5-S1.  The veteran complained 
of radiating pain down both legs, without relief from a 
chiropractor or a TENS unit.  Examination showed that the 
veteran ambulated without difficulty.  Straight leg raising 
was positive for pain in the mid-back L5 area.  Muscle 
strength was 5 out of 5 bilaterally, but there was pain on 
flexion.  His left leg was not dragging as much.

The veteran received an electromyography (EMG) test in 
September 1999 following his complaints of low back pain and 
left leg numbness.  Examination showed reflexes were 2 out of 
4 for the patellar and ankles, strength was 5 out of 5, and 
sensation was intact.  Straight leg raising was negative.  
The EMG showed fibrillation potentials and positive waves 
only in the left L5-S1 paraspinal muscles and a normal H-
reflex wave latency.  The impression was that it was an 
abnormal study, and that the findings might have been 
explained by a left L5 or S1 radiculopathy, but that this 
could not be localized in the lower extremity.

A November 1999 record indicates that it was recommended to 
the veteran that he attend the pain clinic regarding his low 
back disability, and that neurosurgery recommended against 
surgery.  

In January 2000, the veteran reported to the pain clinic.  
Treatment notes indicate that the veteran reported that his 
pain improved with "moving around."  An MRI revealed a 
degeneration and tiny central herniation of L4-5 and L5-S1 
discs, without lumbar spinal stenosis.

A March 2000 treatment note indicates that the veteran had 
cortisone injections and physical therapy without relief from 
pain.  Examination showed ambulation without difficulty, a 
steady gait, and full muscle strength.

An August 2000 treatment note indicates that the veteran 
complained of severe low back pain, which was worse with 
extended sitting and prolonged exertion.  He also complained 
of occasional numbness and aching pain the left lower 
extremity when his low back pain was severe.  He denied bowel 
or bladder symptoms and reported that he had some control of 
the pain with pain medication.  Examination showed normal 
motor skills, intact sensation, 2+ reflexes, and a negative 
Babinski's test.  

The veteran was first afforded a VA examination in connection 
with his claim in October 2000.  According to the report, the 
veteran related that he injured his lower back while in 
service.  He complained of near constant pain in his lower 
back, aggravated by bending, lifting, or walking more than 
two blocks.  The veteran reported that he did not have 
surgery for his back, but that he used a TENS unit and took 
pain medication.  He denied using a brace or support.   He 
also reported that he is going back to college for an 
accounting work, as he could no longer do heavy outdoor work.  
Physical examination showed that the veteran ambulated 
without difficulty, and was able to climb on and off the 
examining table without pain.  His pelvis was level, and 
there was no list or scoliosis.  There was no spasm or 
tenderness, nor was there any pain on coughing or straining.  
Range of motion showed flexion to 90 degrees, with complaints 
of pain at 75 degrees, and extension to about 5 degrees 
beyond a neutral position.  Neurological examination showed 
heel and toe gait were normal, a negative straight leg 
raising test, and 2+ deep tendon reflexes.  Peripheral 
sensation and pulses were normal.  The diagnosis was 
degenerative disc disease of the lumbar spine.  The examiner 
noted that the objective, physical findings led to the 
conclusion "that there ha[d] not been any significant change 
in [the veteran's] back condition since he was last 
evaluated."

A December 2000 treatment note indicates that the veteran 
complained of tailbone pain and denied falling.  He stated 
that he could not sit or lay comfortably, and that nothing 
helped the pain.  The assessment was no new injury.

A March 2001 treatment note indicates that the veteran 
complained of chronic low back pain with radiculopathy.  He 
denied bowel or bladder symptoms.  The veteran denied any 
other neurological or musculoskeletal symptoms.  Examination 
showed that the veteran ambulated with a steady gait.  He was 
able to lay on the examination table and rise from that 
position.  The assessment was lumbar spinal stenosis.

An April 2001 treatment note shows diagnoses of lumbago and 
lumbar spinal stenosis.

An October 2001 radiology record indicates that an MRI of the 
lumbar spine showed a slight loss of the normal lumbar 
curvature, with aligned vertebral bodies.  There were 
degenerative changes adjacent to L5-S1.  There was normal 
intervertebral disc space at L3+4, without evidence of bulge 
or herniation.  At L4-5, there was a desiccated disc, with a 
small central disc bulge, but without focal herniation or 
central or neural foraminal stenosis.  At L5-S1, there were 
degenerative changes, with some small anterior and posterior 
osteophytes, and a right-sided paracentral disc bulge.  There 
was no focal herniation, but there was some narrowing of the 
neural foramen due to loss of disc height.  There was no 
central stenosis.  The impression was small central disc 
bulge at L4-5 and a right paracentral disc bulge without 
definite focal herniation at L5-S1.

Associated treatment records indicate that the veteran 
complained of "constant" pain, and that additional 
medication was prescribed.  The treatment notes also 
indicated that the veteran's January 1997 CT scan showed 
congenital spinal stenosis, a bulging annuli at L4-5 and L5-
S1 with mild protrusion into the spinal canal, and mild 
degenerative changes.  Later radiology reports, discussed by 
the Board earlier in this decision, were also reviewed.  
Physical examination showed that the veteran was moderately 
obese and ambulated without any aids.  The veteran had full 
range of motion of the upper extremities.  There was no 
deformity of the veteran's back, but there was point 
tenderness at L5-S1.  The veteran's lower extremities showed 
normal strength and 1+ reflexes bilaterally.  The assessment 
was history, as per the veteran, of a back injury in 1987; 
chronic low back pain; a herniated disc at L4-5 and L5-S1; an 
abnormal, nondiagnostic EMG in 1999; and a physical 
examination consistent with other clinical findings.  The 
examining provider noted that neurosurgery would not be a 
"good answer" to his chronic back pain, that narcotics 
should be avoided, and that an epidural spinal injection 
trial would be most preferable.  

The veteran was most recently provided a VA examination in 
March 2002.  According to the report, the veteran reported 
that he injured his back during service in 1987.  He also 
reported that he was a full-time college student and that he 
worked part-time.  He complained of increased pain and 
discomfort in his lower back.  He also complained of 
radiation of the pain to his legs, to the point where his 
legs felt "weak," and stiffness in his back, aggravated by 
cold temperatures.  He related that he could walk 200 yards, 
at which point he must stop due to back pain and numbness in 
his legs.  He stated that he can stand ten minutes or sit for 
20 minutes.  He also stated that he used a TENS unit to 
alleviate his discomfort.  He denied bowel or bladder 
incontinence, but reported an increased "sense of urgency."  
He also denied problems with impotence, but complained that 
intercourse caused back spasms and increased pain.  He 
related that his activities of daily living were unimpaired, 
but that he could not do yard work, cleaning, or laundry.  He 
also denied any surgeries or post-service injuries.  He also 
reported that he had an epidural steroid injection with 
minimal to no improvement.  The examiner noted that the 
veteran's claims file and VA Medical Center records were 
reviewed, except for his military records, and that the 
veteran had a history of degenerative joint disease of the 
lumbosacral spine.  

Physical examination showed that the veteran ambulated 
without assisted devices and with a steady gait, but that his 
gait was slow and deliberate.  He was able to get on the 
examination table and up from a seated position without 
assistance.  He did have difficulty replacing his shoes and 
socks.  He had muscle strength of 5 out of 5 in the 
quadriceps, knees, and ankles.  The veteran was able to heel 
and toe walk.  Straight leg raising tests were positive on 
the left.  Deep tendon reflexes were 2+ at the knees and 
ankles.  Sensation was intact to sharp, dull, and vibratory 
sensations.  Musculature of the veteran's back was normal, 
without any evidence of atrophy.  There was no tenderness 
over the spinous process, but there was tenderness at the 
right lower lumbosacral paraspinous muscle, without trigger 
points.  Range of motion showed forward flexion to 80 
degrees, limited by complaints of pain, and lateral bending 
to 10 degrees, limited by complaints of pain.  The examiner 
also noted that the October 2001 MRI showed congenital spinal 
stenosis with a bulging L4-5 and L5-S1, with positive 
protrusion.  The diagnoses were chronic low back pain, 
degenerative joint disease, and a herniated disc at L4-5 and 
L5-S1.

Statements submitted by the veteran assert that the reason he 
did not seek treatment for his back more frequently was 
because there was nothing his provider could do other than 
surgery.  He also related that he had problems with his gait 
and pain upon cough or strain.  He stated that his medication 
did not help with pain, that his pain impaired his sleep, and 
that he spent "quite a bit of time in [his] bed due to the 
pain."  He also stated that he could not "travel in any 
comfort at all."  He also asserted that his new doctor did 
not help, that the VA would not give him relief from his 
pain, and that he wanted increased compensation, as he could 
not find a job, because he "would be a liability to them. . 
. ." 

A letter written on behalf of the veteran states that the 
veteran cannot participate in sports with his family, that he 
had impaired sleep due to his pain, and that doctors have 
told him that nothing could be done for his back disorder.  
The letter also states that the veteran is on 6 medications, 
some for pain, and some for depression.  

The veteran's degenerative disc disease, bulging annuli at 
L4-5, with left leg radiculopathy is rated as 40 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  After the veteran initiated this appeal, the 
regulations pertaining to the evaluation of intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (2002).   "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before . . . the appeal process has been concluded, the 
version most favorable to the appellant should and . . . will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so."  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to September 23, 2002, the 
Board cannot apply the revised regulations.  In this case, 
neither set of criteria appears to be more favorable to the 
veteran.

Under the former version of Diagnostic Code 5293, a 40 
percent disability evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  For the next higher 60 percent disability evaluation, 
there must be pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.

According to the current regulations, effective September 23, 
2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.   A 40 percent disability 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  See 67 Fed. Reg. 54,349 (2002).  For a 60 percent 
disability evaluation to be warranted, there must be 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id. 

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's degenerative disc disease most 
closely approximates the criteria for the currently assigned 
40 percent rating, under both the former and current versions 
of the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 67 Fed. Reg. 54,345-54,349 (2002).

Upon reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture was most consistent with the 
currently assigned 40 percent disability evaluation, and that 
an increased disability evaluation was not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has pronounced intervertebral disc syndrome with 
symptoms compatible with sciatic neuropathy such as 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief to 
warrant a 60 percent disability evaluation under Diagnostic 
Code 5293.  With the exception of the pain that the veteran 
experiences, treatment records and the VA examination report 
show little in the way of abnormal neurological findings.  
There is no evidence of either muscle spasm, absent ankle 
jerk, or weakness in the lower back.  The musculature of the 
back is normal.  And, while the veteran appears to have 
tenderness to palpation, his deep tendon reflexes were normal 
and sensation was intact.  Furthermore, the veteran ambulated 
without difficulty or assistive devices.  As such, the 
veteran's symptomatology most closely fits within the former 
criteria for the currently assigned 40 percent disability 
evaluation.   

Additionally, the Board finds that the veteran's degenerative 
disc disease is most consistent with the currently assigned 
40 percent disability evaluation and that an increased 
disability evaluation is not warranted upon reviewing the 
current rating criteria in relation to the veteran's 
symptomatology demonstrated after September 2002.  The Board 
acknowledges that there is no medical evidence available for 
this time period, as the veteran did not provide any 
additional information after being provided with the revised 
regulations.  Nonetheless, the objective clinical evidence of 
record does not show that the veteran has incapacitating 
episodes due to his low back disorder.  An "incapacitating 
episode" means one that requires bed rest and treatment by a 
physician.  See 67 Fed. Reg. 54,349 (2002).  Although the 
veteran reported that his low back disorder requires him to 
spend time in bed, there is no medical evidence that the 
veteran's bed rest is part of treatment recommended by a 
physician.  Additionally, the veteran stated that he often 
does not seek treatment from physicians because he thought 
that they could not do any more.

As noted earlier, the veteran may also be evaluated based on 
a combination of chronic orthopedic and neurologic 
manifestations under 38 C.F.R. § 4.25.  "Chronic orthopedic 
and neurologic manifestations" are those "orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are presently constantly, or nearly so."  
Id.  The veteran has no neurological manifestations of his 
low back disorder.  In this regard, while the Board 
acknowledges that the veteran has complaints of lower 
extremity numbness and radiculopathy, the Board points out 
that the veteran's EMG test could not localize a cause for 
such symptomatology.  Likewise, the veteran's deep tendon 
reflexes were normal and peripheral sensation and pulses were 
intact.  Furthermore, the Board points out that the veteran's 
orthopedic symptoms would be no more than 40 percent 
disabling under the relevant orthopedic Diagnostic Codes.  
The Board points out that the veteran's range of lower back 
motion is no more than severely limited, as the veteran had 
flexion to 80 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Similarly, the veteran's narrowing of the joint 
space and loss of lateral motion due to his degenerative disc 
disease is currently accounted for by the 40 percent 
disability evaluation afforded by Diagnostic Code 5295.  
Therefore, the Board finds that the veteran's degenerative 
disc disease, bulging annuli at L4-5, with left leg 
radiculopathy from September 2002 most closely fits within 
the currently assigned 40 percent disability evaluation under 
Diagnostic Code 5293.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285 
and 5289.  With regard to the criteria for residuals of 
fractured vertebra without cord involvement under Diagnostic 
Code 5285, there is no evidence that the veteran has 
fractured vertebrae.  Moreover, while the veteran reports 
that he experiences difficulty ambulating, he does not have 
abnormal mobility such that he is required to use a brace.  
These findings do not warrant a 60 percent disability 
evaluation under Diagnostic Code 5285 for residuals of a 
fractured vertebra without cord involvement.

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  Ankylosis is "[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint."  See Disnay v. Brown, 9 
Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary 
87 (25th ed. 1990)).  The evidence establishes that the 
veteran has been diagnosed with disc bulging and degenerative 
disc disease.  However, the veteran retained a significant 
range of motion and there is no evidence that the veteran has 
a fixed deformity of the lumbar spine.  As such, the Board 
does not believe that an evaluation in excess of 40 percent 
under Diagnostic Code 5289 is warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 40 percent for 
intervertebral disc syndrome, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's degenerative disc disease is symptomatic, and he 
reports experiencing pain, weakness, and stiffness in the 
lower back, as well as numbness in his legs at intermittent 
intervals.  Nevertheless, the veteran retained significant 
function and there is no evidence of fixed deformity.  
Moreover, the veteran's limitation of motion is contemplated 
by the currently assigned 40 percent disability evaluation.  
Therefore, there is no objective clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
40 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his degenerative 
disease, bulging annuli at L4-5, with left leg radiculopathy, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently employed part-
time while he attends school full-time.  As such, there is no 
evidence of marked interference with the veteran's 
employment.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for degenerative disc disease, bulging 
annuli at L4-5, with left leg radiculopathy, on either a 
schedular or extra-schedular basis.




ORDER

A disability evaluation in excess of 40 percent for 
degenerative disc disease, bulging annuli at L4-5, with left 
leg radiculopathy, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

